DETAILED ACTION
Claims 1-29 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  see line 3 for “water-oluble” instead of ---water-soluble---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112, para. 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are multiple bases for this rejection.
See claims 22-27 which are rejected for the term “optionally”. See claim 22 (c) (used as a representative claim) for the following language “and optionally a water-soluble metal salt”. The term “optionally” is indefinite; thus, the intended scope of the claim is unclear. This analysis is further applied to claims 23-27, also using the term “optionally”.
Also see claims 27 and 29. Claim 27 (used as a representative claim) provides the following recitation: “The liquid pharmaceutical composition of claim 1, wherein the composition consists of”; see preamble using the closed language term “consists”. However, part (c) of this claim uses the open language term “comprises”; see recitation “wherein the tonicifier comprises a water-soluble metal salt, and optionally a single sugar stabilizer”. Thus, both narrow and broad limitations in the same claim makes the claim indefinite in view of the intended scope. This analysis is also applied to claim 29.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US 2014/018361-cited by the IDS filed 10/26/2020).
The claims are directed to (in part): a liquid pharmaceutical composition comprising:
(a) 75-150 mg/mL adalimumab;
(b) an acetate buffer system;
(c) a tonicifier at a concentration sufficient for the composition to have osmolality between 200 and 400 mOsm/kg; and 
(d) a surfactant;
wherein the composition is free of phosphate buffering agents; see instant claim 1.
Manning describes a plurality of aqueous pharmaceutical adalimumab compositions suitable for long-term storage of adalimumab; see abstract. See Block E Formulation Studies, para. 193 and Table E for describing formulations comprising 10 mM acetate buffer (when a buffer is no specified). Formulation No. 3 of Table E comprises adalimumab, mannitol, NaCl and polysorbate 80 wherein the pH is 5.2; see instant claims 1-8 and 12-29 (in part). Note that Table E indicates that Formulation No. 3 is free of amino acids, including arginine, and free of phosphate buffering agents.
In view of the concentration of adalimumab of the composition, Manning teaches that the therapeutically effective amount of the adalimumab in the compositions will depend on the condition to be treated, the severity of the condition, prior therapy, and the patient’s clinical history and response to the therapeutic agent; see para. 304. Also see para. 305 and 311 indicating that adults and pediatric patients receive different ranges of doses. Manning provides that the compositions comprise concentrations of adalimumab from 20 to 150 mg/ml; see para. 20, 21 and 94 as well as instant claims 1 and 19-29.
See para. 290, 292 and 293 in view of the osmolality of the composition as well as instant claims 1 and 19-29.
See para. 290 for the following recitation: A tonicity modifier is a molecule that contributes to the osmolality of a solution. The osmolality of a pharmaceutical composition is preferably adjusted to maximize the active ingredient's stability and/or to minimize discomfort to the patient upon administration. It is generally preferred that a pharmaceutical composition be isotonic with serum, i.e., having the same or similar osmolality, which is achieved by addition of a tonicity modifier.
Also see para. 292 for the following: Examples of tonicity modifiers suitable for modifying osmolality include, but are not limited to amino acids (not including arginine) (e.g., cysteine, histidine and glycine), salts (e.g., sodium chloride or potassium chloride) and/or sugars/polyols (e.g., sucrose, sorbitol, maltose, and lactose).
In view of para. 292, see at least instant claims 11-13 directed to different tonicifiers, including NaCl and sucrose.
See para. 293 for the following: In a preferred embodiment, the concentration of the tonicity modifier in the formulation is preferably between about 1 mM to about 1 M, more preferably about 10 mM to about 200 mM.
Para. 26 provides the following: Preferably, a polyol is a sugar alcohol; and even more preferably, the sugar alcohol is selected from the group consisting of mannitol, sorbitol and trehalose. However, as between mannitol and sorbitol, the invention has discovered, as noted above, a distinct stabilization advantage in using sorbitol or trehalose instead of mannitol, unless mannitol is used at concentrations in excess of about 200 mM, in which case mannitol, sorbitol and trehalose are generally equivalent. At concentrations below about 200 mM, mannitol has been found to be a poorer stabilizer than sorbitol or trehalose in an adalimumab formulation. 
See instant claims 6-10 directed to mannitol, sorbitol and trehalose and concentrations thereof. Note that para. 292 of Manning teaches using sucrose or NaCl as a tonicity modifier for modifying osmolality; see claim 11.
In view of polysorbate 80, see para. 20, 21, 94, 95 and 96 which describes that the concentration of polysorbate 80 in the compositions are in the range of 0.01-.02 % wt or 1-50 uM. Para. 22 indicates that polysorbate 80 imparts thermal stability to the adalimumab formulation. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the concentration of adalimumab of Formulation 3 of Table E to different concentrations, including 75-150 mg/mL adalimumab. One would have been motivated to do so because the therapeutically effective amount depends on a number of factors, including the condition to be treated, the severity of the condition, prior therapy, medical history and age of the patient.
It would have been obvious for one of ordinary skill in the art at the time of the invention to use different concentrations of a tonicifier in the composition. One would have been motivated to do so for the advantage of achieving a composition that is isotonic with serum or in order to maximize the active ingredient’s stability and/or to minimize discomfort to the patient upon administration.  
It would have been obvious for one of ordinary skill in the art at the time of the invention to substitute a known tonicity modifier for another in optimizing the osmolality of the composition. Manning teaches that mannitol, sorbitol, trehalose, NaCl and sucrose are known tonicity modifiers; see MPEP 2144.06 Substituting equivalents known for the same purpose.
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the concentration of surfactant, including polysorbate 80, in the formulations. One would have been motivated to do so for the gain of optimizing the thermal stability of the adalimumab composition.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known and commonly used as taught by Manning; for example, optimizing the concentrations of various components including the adalimumab concentration necessary for a pediatric patient or the concentration of a tonicity modifier to achieve a composition which is isotonic to serum; substituting one tonicity modifier for another for the same purpose of modifying osmolality, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10426832 (see attached form 892) in view of Manning (20140186367-cited by the IDS). Both sets of claims are directed to an aqueous composition comprising: adalimumab, an acetate buffer, sugar stabilizer (sucrose in ‘832; mannitol, sorbitol, trehalose and sucrose in the instant claims) and a surfactant (polysorbate 80 in ‘832; surfactant is undefined in the instant claims). The pH of the composition of ‘832 is between 5.1 and 5.3, and a value of 5.2. The pH of the composition of the instant claims is between pH 5.0 and 5.5. Further, both sets of claims are directed to a composition free of arginine and phosphate buffering agents. 
Manning describes a plurality of aqueous pharmaceutical adalimumab compositions suitable for long-term storage of adalimumab; see abstract. See para. 304 and para. 311 which teach that therapeutically effective amount of the adalimumab of the compositions depends different factors, including the condition to be treated, the severity of the condition, clinical history and age. See para. 285 and 292 which disclose that sucrose, mannitol, sorbitol and trehalose are known tonicity modifiers; thus, one tonicity modifier can be substituted for another. See MPEP 2144.06. Table E, Formulation 3 provides a composition comprising adalimumab comprising a pH value of 5.2.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition of the ‘832 document in view of the teachings by Manning, wherein modifications would include adjusting pH values, concentrations of various components, including adalimumab, and substituting a tonicity modifier for another for same purpose of optimizing osmolality of a composition. 
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 17 of U.S. Patent No. 10729769 (see attached form 892) in view of Manning (20140186367-cited by the IDS). Both sets of claims are directed to an aqueous composition comprising: adalimumab, an acetate buffer, sugar stabilizer (trehalose in ‘769; mannitol, sorbitol, trehalose and sucrose in the instant claims) and a surfactant (polysorbate 80 in ‘832; surfactant is undefined in the instant claims). The pH of the composition of ‘769 is between 5.1 and 5.3. The pH of the composition of the instant claims is between pH 5.0 and 5.5. Further, both sets of claims are directed to a composition free of arginine, phosphate buffering agents, and free of amino acids. 
Manning describes a plurality of aqueous pharmaceutical adalimumab compositions suitable for long-term storage of adalimumab; see abstract. See para. 304 and para. 311 which teach that therapeutically effective amount of the adalimumab of the compositions depends different factors, including the condition to be treated, the severity of the condition, clinical history and age. See para. 285 and 292 which disclose that sucrose, mannitol, sorbitol and trehalose are known tonicity modifiers; thus, one tonicity modifier can be substituted for another. See MPEP 2144.06. Table E, Formulation 3 provides a composition comprising adalimumab comprising a pH value of 5.2.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition of the ‘769 document in view of the teachings by Manning, wherein modifications would include adjusting pH values, concentrations of various components, including adalimumab, and substituting a tonicity modifier for another for same purpose of optimizing osmolality of a composition. 
Claims 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-7 of copending Application No. 17/198983 (PGPUB 20210196824-see attached form 892) in view of Manning (20140186367-cited by the IDS). Both sets of claims are directed to a composition comprising adalimumab (undefined concentration in claims of ‘983), acetate buffer, glycine as a stabilizer in ‘983 (mannitol, sucrose, sorbitol and trehalose in the instant claims), polysorbate 80 (undefined surfactant in instant claims), water wherein the pH is between 5.1 to 5.3 in ‘983 and 5 to 5.5 in the instant claims and the osmolality is between 260 and 320 mOsm/kg in ‘983 and between 200 and 400 mOsm/kg in the instant claims.
Manning describes a plurality of aqueous pharmaceutical adalimumab compositions suitable for long-term storage of adalimumab; see abstract. See para. 304 and para. 311 which teach that therapeutically effective amount of the adalimumab of the compositions depends different factors, including the condition to be treated, the severity of the condition, clinical history and age. See para. 285 which disclose that glycine, sucrose, mannitol, sorbitol and trehalose are known tonicity modifiers; thus, one tonicity modifier can be substituted for another. See MPEP 2144.06. Table E, Formulation 3 provides a composition comprising adalimumab comprising a pH value of 5.2; also see para.137. See para. 290 teaching adjusting the osmolality of a composition to minimize discomfort in a patient following administration and achieving an isotonic composition to serum by the addition of a tonic modifier. 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition of the ‘983 document in view of the teachings by Manning, wherein modifications would include adjusting pH values, concentrations of various components, including adalimumab, and substituting a tonicity modifier for another for same purpose of optimizing osmolality of a composition. 
This is a provisional nonstatutory double patenting rejection.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648